ORDER
PER CURIAM.
Gregory Logan (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of three counts of robbery in the first degree, Section 569.020 RSMo (2000), two counts of armed criminal action, Section 571.015 RSMo (2000), and two counts of assault in the first degree, Section 565.050 RSMo (2000). The trial court sentenced Defendant to an aggregate term of imprisonment for twenty years. We affirm.
Defendant alleges the trial court abused its discretion in overruling his objections regarding statements of his prior burglaries. Defendant also claims the trial court committed plain error in allowing testimony solicited by his counsel and not quashing the entire venire panel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 30.25(b).